Citation Nr: 0600283	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for major depression (claimed as memory 
loss).  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Parkinson's disease (claimed as a nervous 
system condition).  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for atypical chest pain (claimed as a heart 
condition).  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for difficult refraction (claimed as a sight 
condition).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1961 to March 
1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA treatment records, dated in June 2001, reflect that the 
veteran had been transferred from jail to a VA facility due 
to suicidal ideation.  The records note that veteran was 
placed on medication and had become unresponsive, and thus, 
transferred to a private hospital. 

The private hospital records note the veteran had been 
transferred from a VA facility after collapsing and becoming 
unresponsive.  The intake sheet notes assessments of altered 
mental status and rule out cerebrovascular accident.  The 
treatment records note the VA facility had noticed he had had 
some increased blood pressure, and was totally unresponsive 
to painful stimuli.  On returning from a computerized 
tomography (CT) scan, the veteran was noted to have vomited, 
and to have subsequently become more awake and alert.  He was 
able to move his extremities, with slight left-side weakness 
noted.  On examination, the impressions were altered mental 
status, Alzheimer's disease, paranoia ideations, and a 
history of marked flaccidity.  The records note the VA 
facility from which he was transferred would not take him 
back and that he was transferred to an alternate VA facility.  

VA treatment records note the examiner's suspicion that the 
veteran's unresponsiveness was secondary to medications, 
noting the veteran was on numerous sedating medications.  The 
records note that CT scan of head had been negative and that 
he had been diagnosed as suffering from over sedation due to 
multiple psychotropic medications, and cerebrovascular 
disease with expressive aphasia.  The assessment of 
unresponsiveness due to overmedication, resolved now.  The 
records note the veteran's repeated assertion that he was 
very sensitive to sedating medications.  The examiner 
recommended conservative sedation dosages.  Other diagnoses 
were noted to include dementia, cerebrovascular accident 
status post cerebrovascular accident with aphasia, early 
Parkinson's' disease, and status post over sedation due to 
psychotropic medications.  There is insufficient evidence to 
make a determination as to whether the appellant is entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should send schedule the veteran 
for a VA examination.  (If the veteran 
is not reasonably available for 
examination a medical opinion may be 
substituted.)   The examiner should 
express an opinion as to whether the 
veteran has additional disability as a 
result of the June 2001 treatment at a 
VA facility.  If so, the examiner should 
provide an opinion as to whether any 
additional disability due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or other 
instance of fault on the part of VA in 
furnishing VA hospitalization, medical 
or surgical treatment, or an event not 
reasonably foreseeable?  Specifically, 
what was the cause of the 
overmedication?  Are there any residuals 
of the overmedication?  A complete 
rationale should accompany any opinion 
provided.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


